                       1        PATRICK H. HICKS, ESQ., Bar No. 004632
                                Z. KATHRYN BRANSON, ESQ., Bar No.11540
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                       5        Email: phicks@littler.com
                                Email: kbranson@littler.com
                       6
                                Attorneys for Defendant
                       7        DC BUILDING GROUP, LLC

                       8
                                                               UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               PATRICK WARREN,                                  Case No. 2:20-cv-00198-KJD-VCF
                    12
                                                  Plaintiff,                    STIPULATION AND ORDER TO
                    13                                                          CONTINUE DEADLINE RE FILING
                               vs.                                              RESPONSIVE PLEADING
                    14
                               DC BUILDING GROUP, LLC, a Nevada                 [FIRST REQUEST]
                    15         Limited Liability Company,

                    16                            Defendant.

                    17

                    18                 Plaintiff PATRICK WARREN (“Plaintiff”) and Defendant DC BUILDING GROUP, LLC

                    19          (“Defendant”), by and through their respective counsel of record, hereby stipulate and agree that

                    20          Defendant shall have three (3) additional weeks to file its responsive pleading to Plaintiff’s

                    21          Complaint (ECF No. 1), which Complaint was filed on January 29, 2020 (ECF No. 1) and served

                    22          on February 3, 2020. The parties make this request due to scheduling conflicts and need for

                    23          additional time to investigate the allegations in the Complaint in order to respond.

                    24                 If the requested extension is granted, Defendant will file its response to Plaintiff’s

                    25          Complaint on March 16, 2020.

                    26         ///

                    27         ///

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1                This is the first request for an extension of time to file a responsive pleading made by the

                       2       parties and the parties make this request in good faith and not for the purpose of delay.

                       3         Dated: February 21, 2020                       Dated: February 21, 2020
                       4         Respectfully submitted,                        Respectfully submitted,
                       5

                       6         /s/ Michael P. Balaban, Esq.                   __
                                MICHAEL P. BALABAN, ESQ.                       PATRICK H. HICKS, ESQ.
                       7        LAW OFFICES OF MICHAEL P.                      Z. KATHRYN BRANSON, ESQ.
                                BALABAN                                        LITTLER MENDELSON, P.C.
                       8
                                Attorney for Plaintiff                         Attorneys for Defendant
                       9        PATRICK WARREN                                 DC BUILDING GROUP, LLC
                    10
                                                                              ORDER
                    11

                    12                                                               IT IS SO ORDERED.

                    13                                                                      February 24
                                                                                     Dated: _____________________, 2020.
                    14

                    15
                                                                                     _______________________________________
                    16                                                               CAM FERENBACH
                                                                                     UNITED STATES MAGISTRATE JUDGE
                    17         4813-6300-0501.1 061874.1002

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
